Citation Nr: 0928147	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In December 2008, the Board remanded 
the Veteran's claims of service connection for hearing loss 
and tinnitus for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran likely has bilateral hearing loss and tinnitus 
that are attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2008).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his active military service.  
Specifically, he states that he was subjected to excessively 
loud noises during the performance of his duties as a crewman 
of an antiaircraft artillery unit when he served in the 
Korean War.  The Veteran contends that any current hearing 
loss and tinnitus are related to the in-service noise 
exposure.

The Veteran's service medical records are negative for 
treatment for, or a diagnosis of, hearing loss or tinnitus.  
Nevertheless, the Veteran's service records show that he was 
a crewman who was assigned to Battery B of the 30th 
Antiaircraft Artillery Battalion.  He was also awarded the 
Korean Service Medal.  Given this information, the Veteran 
was more likely than not subjected to loud noises during his 
military service.

Post-service medical records document treatment for problems 
relating to the ears since May 1988 and hearing-related 
symptoms since at least October 1997.  Pursuant to the 
Board's December 2008 remand, the Veteran underwent VA 
audiological examination.  Testing in February 2009 confirmed 
that the Veteran has impaired hearing for VA purposes in each 
ear.  In March 2009, an examiner provided a diagnosis of 
tinnitus in addition to bilateral hearing loss.  Thus, 
service connection may be warranted for the two current 
disabilities if they are traceable to the Veteran's in-
service noise exposure by the competent medical evidence.

The March 2009 examiner accurately noted the Veteran's 
medical history and reviewed the claims file.  The hearing 
loss was characterized as mixed hearing loss in the right ear 
and high-frequency sensory hearing loss in the left ear.  The 
examiner related the conductive portion of the Veteran's 
hearing loss in the right ear to chronic otitis media that 
the Veteran likely had for several decades.  The examiner 
also gave the opinion that the sensory portion of the 
Veteran's hearing loss and tinnitus was noise-induced and is 
more likely than not related to his active military service.

In the Veteran's case, there is an absence of medical records 
documenting hearing loss or tinnitus in military service or 
shortly thereafter.  However, VA regulations do not provide 
that a veteran must establish service connection through 
medical records alone.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Here, the Veteran has provided a 
seemingly credible history of his in-service exposure to loud 
noise and his problems with hearing acuity and ringing in the 
ears to which he is competent to attest.  The examiner did 
not state that the nature of the Veteran's current 
disabilities was not compatible with his reported history.  
In contrast, the examiner indicated that the Veteran's 
hearing loss and tinnitus are consistent with his medical 
history.

In consideration of the evidence, the Board finds that the 
Veteran likely has bilateral hearing loss and tinnitus that 
are attributable to his active military service.  There is 
sufficient medical and lay evidence to establish an in-
service injury or disease and a current disability.  
Additionally, the March 2009 examiner provided a persuasive 
medical opinion that linked at least the sensory portion of 
the two disabilities to the Veteran's active military 
service.  Accordingly, service connection is warranted for 
bilateral hearing loss and tinnitus.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


